Citation Nr: 1227920	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a major depressive disorder.  

5.  Entitlement to an initial rating for hypertension in excess of 10 percent.   

6.  Entitlement to an initial rating for left maxillary sinus disease in excess of 10 percent.   

7.  Entitlement to an initial disability rating for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, in excess of 30 percent disabling from September 18, 2006 through November 29, 2009, and in excess of 50 percent disabling from November 30, 2009.     


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record verifies that the Veteran served on periods of active service from July to October 1985, and from June 2005 to September 2006.  The record also indicates that, between these active duty periods, the Veteran served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Army Reserves.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The claim for service connection for a lower back disorder and the claim for a higher initial rating for a psychiatric disorder are addressed in the REMAND portion of the decision below.  

With regard to the claim for a higher initial rating for a psychiatric disability, the Board notes that, by rating decision dated in December 2008, the RO denied claims for service connection for PTSD and depression.  In response, the Veteran filed a timely notice of disagreement (NOD) and later, a timely substantive appeal.  In October 2009, the RO reversed its decision, and granted service connection for PTSD, assigning a 30 percent initial rating, effective September 18, 2006.  The RO did not separately grant service connection for depression, however.  

In November 2009, the Veteran filed a NOD against the October 2009 decision and its assignment of a 30 percent initial rating, contending that a higher initial rating was warranted.  In September 2011, the RO assigned a 50 percent rating for the period from November 30, 2009.  A letter from the RO to the Veteran, dated in November 2011, indicates that the Veteran expressed disagreement with that rating decision as well.  Moreover, as stated by the Veteran's representative in May 2012, the Veteran continues to seek a higher initial rating for the service-connected psychiatric disorder.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As such, and as will be further addressed below, a statement of the case (SOC) must be issued in response to the NOD against the October 2009 rating decision regarding a higher initial rating for a psychiatric disorder.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Moreover, in this decision, the Board will grant the Veteran's appeal for service connection for depression; therefore, the SOC addressing a service-connected psychiatric disability must include the Veteran's depression as well as PTSD as part of the psychiatric disability and symptoms of disability.  See 38 C.F.R. §§ 4.14, 4.130 (2011).  Hence, the issue of a higher initial rating for a psychiatric disorder, to include PTSD and depression, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Veteran initially requested to appear at a Board hearing, but withdrew that request in October 2009 and September 2011.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues addressed on the merits on appeal has been accomplished.

2.  A chronic disability manifested by a right knee disorder is not currently demonstrated.

3.  A chronic disability manifested by hearing loss is not currently demonstrated for either ear.

4.  The Veteran experienced emotional trauma during active service.  

5.  The Veteran experienced continuous symptoms of a psychiatric disorder, to include depression, after active service.

6.  The Veteran has a current depressive disorder.      

7.  A major depressive disorder is related to the in-service emotional trauma.   

8.  For the entire period on appeal, the Veteran's hypertension has been manifested by diastolic pressure that has been predominantly below 110, and systolic pressure that has been predominantly below 200.

9.  For the entire period on appeal, the Veteran's left maxillary sinus disease has been manifested by less than three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, and less than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.    


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by a right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for a disability manifested by hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, a major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for a disability rating higher than 10 percent for hypertension have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104 Diagnostic Code 7101 (2011).

5.  The criteria for a disability rating higher than 10 percent for left maxillary sinus disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97 Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim. 

Concerning the appeals for higher initial ratings for hypertension and sinus disease, because these appeals arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for these disabilities, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the findings are predicated on a full reading of the medical records in the Veteran's claims file.  The VA medical reports provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran underwent VA compensation examination for the five claims decided here - for service connection for a right knee disorder, for hearing loss, and for a depressive disorder, and for higher initial ratings for hypertension and sinusitis.  In October and November 2006, he underwent examination for each of these disorders, except for the claim regarding depression.  In April 2008 and June 2011, he underwent evaluation for his service-connected hypertension.  In the June 2011 examination, the service-connected sinus disease was evaluated.  Moreover, he underwent VA examination for his psychiatric disorders in October 2009 and June 2011.  Because service connection is being granted for a depressive disorder, this claim has been substantiated, and no further VCAA duties apply.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and the Veteran's statements.  

The Board notes a single-page letter of record from SSA, dated in September 2008, which is written in Spanish, and for which a translation is not included in the claims file.  The Board finds a translation of this letter unnecessary, however.  The letter is merely a notification to the Veteran that his application for SSA disability benefits had been granted, which is a fact not in dispute, rather than substantive evidence that bears on any of the claims on appeal.  As the letter does not contain more detailed information, such as medical evidence that would be relevant here, a translation is not required.   

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hearing Loss and for a Right Knee Disorder

The Veteran contends that service connection should be established for hearing loss and for a right knee disorder.  His contention is that he incurred these disorders while serving on active duty, most recently between June 2005 and September 2006.  However, the record does not evidence a current right knee disability, or a current hearing loss disability under VA guidelines.  38 C.F.R. § 3.385.    

Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran served in the U.S. Army in a time of war.  It is possible that he had exposure to acoustic trauma during service.  Moreover, a review of the Veteran's STRs indicates that he experienced some degree of hearing loss during service.  For example, a July 2005 audiogram indicated hearing loss in excess of 20 decibels in two thresholds between 500 and 4000 Hz, while an August 2006 audiogram indicated hearing loss in excess of 20 decibels in one such threshold.  However, the only audiogram of record conducted following service did not produce approximating criteria under 38 C.F.R. § 3.385.  

The Veteran underwent VA compensation audiology examination in October 2006.  That report noted scores at 20 or below in each relevant auditory threshold (between 500 and 4000 Hz).  Moreover, the examiner noted speech recognition scores of 100 for each ear.  As no evidence of record counters these findings, or demonstrates hearing loss under 38 C.F.R. § 3.385, the Board finds that the Veteran has no current hearing loss disability for VA disability compensation purposes.  38 C.F.R. § 3.385.     

With regard to the claim for service connection for a right knee disorder, the Board similarly finds no evidence of record of a current disability.  The Veteran's STRs are entirely negative for a right knee disorder.  The VA treatment records, which indicate a left knee disorder, do not indicate any disability associated with the right knee.  Moreover, in the November 2006 VA compensation examination report of record, the examiner indicated that the Veteran had no complaints with regard to his right knee, and therefore entered no diagnosis of a right knee disorder.   

In search of evidence of current hearing loss and a right knee disorder, the Board has closely reviewed the Veteran's lay statements of record.  In September 2006, the Veteran asserted claims to service connection for hearing loss and a right knee disorder.  Moreover, in his July 2007 NOD, and February 2008 substantive appeal, he clearly communicated that he wanted to appeal to the Board the denial of service connection for these disorders.  But nowhere in the record does he provide lay evidence that could be construed as evidence that counters the medical findings of no current disabilities.  He has not described how he has either disability.  He does not provide detail regarding observable symptomatology he may have such as difficulty hearing or knee pain and limitation of motion.  He merely asserts that he has the disorders.  The Board finds these assertions of limited probative value because, although the Veteran is competent to describe his observable symptoms, he is not competent to provide diagnoses.  As such, the lay evidence of record does not outweigh the medical evidence of record indicating no current hearing loss disability under 38 C.F.R. § 3.385, and no current right knee disability.   

In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, a preponderance of the evidence is against the claims for service connection for disabilities manifested by hearing loss and a right knee disorder.  Service connection findings for disabilities manifested by hearing loss and a right knee disorder are therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Major Depressive Disorder

By contrast, the evidence of record does not preponderate against the Veteran's claim to having current depression.  Moreover, the evidence of record does not preponderate against his claim that he experienced psychological trauma in service, and that the current depression is due to the in-service psychological trauma.   

In support of his claims to service connection for psychiatric disorders (i.e., PTSD and depression), the Veteran submitted statements into the record detailing his experiences in service which, he contends, led to his current psychiatric difficulties.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In lay statements of record, he describes how his duties in Iraq working in mortuary affairs traumatized him.  The Board does not doubt the Veteran's statements.  The record documents that he served in Iraq during a time of war as a mortuary affairs specialist.  Moreover, the RO based its grant of service connection for PTSD on the Veteran's in-service stressors in Iraq as a mortuary specialist.  Hence, the record supports the Veteran's claim that he experienced psychological trauma during service.  

With regard to the issue of a current diagnosis, the Board notes that, in the December 2008 rating decision on appeal, and the subsequent August 2009 SOC, the RO recognized that the Veteran had depression.  But the RO denied his claim for lack of evidence of in-service depression.  In an October 2009 SSOC, however, the RO found no current depression disorder in continuing the denial of service connection for depression.  The RO based this finding on an October 2009 VA medical examiner's report which indicated that the Veteran did not have a major depressive disorder.  

After a thorough review of the evidence of record, the Board finds that, as the RO recognized in the rating decision and SOC for this claim, the record establishes that the Veteran currently has depression.  VA treatment records dated from January 2007 note that the Veteran had experienced "Major Depression[.]"  A March 2008 VA treatment record completed by the Veteran's treating physician noted "Major Depression Recurrent[.]"  The October 2009 VA examiner noted the Veteran's use of anti-depressant medication and his "depressed mood with crying bouts[.]"  Moreover, the June 2011 VA examiner noted that the Veteran's "depressed mood" persisted despite the use of psychiatric medication, and apparently stated in the conclusion of the report that depression was one of the Veteran's "psychiatric problems[.]"    

The Board recognizes that the October 2009 VA examiner stated in the summary of his report that "no other mental disorder [was] found" besides PTSD.  And the Board recognizes that the June 2011 VA examiner similarly omitted depression as an Axis I or II diagnosis.  Nevertheless, neither examiner challenged his own comments indicating the presence of a depressive disorder.  Neither stated expressly that the Veteran did not have a major depressive disorder.  Moreover, neither examiner challenged the findings of depression among the Veteran's VA treating medical personnel.  In weighing all of his evidence, the Board finds the affirmative comments from several medical professionals indicating the presence of a depressive disorder to be of more probative value than the omissions found in the October 2009 and June 2011 VA reports.  Hence, the record establishes that the Veteran has a current depression disability.  See Gilbert, supra; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection). 

Finally, the Board cannot find here that the preponderance of the evidence indicates that the in-service psychological trauma is not related to the Veteran's current depression.  The medical evidence of record repeatedly addresses the Veteran's depression alongside his service-connected PTSD, as a symptom related to that disorder.  That evidence supports the Veteran's contention that his depression relates to his service because the PTSD clearly does.  Moreover, the RO, in granting service connection for PTSD in October 2009, noted the Veteran's depression as a symptom he then experienced due to his PTSD, and to his in-service trauma.  See 38 C.F.R. § 3.303 (2011) (service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service); see also 38 C.F.R. § 3.310 (2011) (service connection may be granted for a disorder that is related to a service-connected disability).  

In summary, the evidence of record establishes that the Veteran has current depression, that he experienced psychological trauma during service, and that the depression is causally related to the in-service experiences.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed depression is related to the Veteran's service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Analysis of the Initial Rating for Hypertension 

In the April 2007 rating decision, the RO granted service connection for hypertension and assigned an initial 10 percent rating, pursuant to Diagnostic Code 7101, effective September 18, 2006.  See 38 C.F.R. § 4.104 (2011).  The Veteran maintains that a higher initial rating has been warranted during the appeal period.    

Under Diagnostic Code (DC) 7101, a 10 percent rating is warranted with evidence showing diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more.  A 20 percent rating is warranted with evidence showing diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with evidence showing diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted where evidence shows diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board has reviewed all of the evidence of record and finds that the Veteran's hypertension symptomatology does not more nearly approximate that required for the next-highest rating of 20 percent under Diagnostic Code 7101 for the entire initial rating period under appeal.  As noted above, a 20 percent rating is to be assigned for hypertension manifested by diastolic pressure of predominantly 110 or more, or with systolic pressure predominantly 200 or more.  

Three VA compensation examination reports address the Veteran's hypertension.  Each notes diastolic readings below 95, and systolic readings below 165.  The November 2006 VA report noted a diagnosis of hypertension, noted the Veteran's use of hypertension medication, and noted three blood pressure readings of 116/72, 124/84, and 122/84.  The April 2008 VA report noted a diagnosis of hypertension, noted the use of hypertension medication, and noted three blood pressure readings of 164/94, 152/89, and 144/91.  Similarly, the June 2011 VA report noted a diagnosis of hypertension, noted the use of hypertension medication, and noted three blood pressure readings of 145/90, 150/90, and 140/85.  

Reviewing the treatment records for the entire initial rating period under appeal, the Board notes that examiners have recorded 20 blood pressure readings (in addition to the nine already noted) between September 2006 and May 2011.  Of those 20 blood pressure readings, none indicated diastolic pressure of 110 or more, or systolic pressure of 200 or more.   

For these reasons, the Board finds that the Veteran's hypertension symptomatology does not currently more nearly approximate diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more; therefore, a rating in excess of 10 percent has been unwarranted.  Because the preponderance of the evidence is against a higher rating for the service-connected hypertension for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  

Analysis of the Initial Rating for Left Maxillary Sinus Disease

In the April 2007 rating decision, the RO granted service connection for left maxillary sinus disease and assigned an initial 10 percent rating pursuant to Diagnostic Code 6513, effective September 18, 2006.  See 38 C.F.R. § 4.97 (2011).  The Veteran maintains that a higher initial rating has been warranted during the appeal period.    

Under DC 6513, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note under DC 6513 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

The Board has reviewed all of the evidence of record and finds that the weight of the evidence demonstrates that the Veteran's sinus disability symptomatology does not more nearly approximate that required for the next-highest rating of 30 percent under DC 6513 for the entire initial rating period under appeal.  The evidence has shown that the Veteran's left maxillary sinus disease has been manifested by less than three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, and less than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.    

In assessing the Veteran's claim to a higher initial rating, the Board has reviewed findings noted in the November 2006 and June 2011 VA reports, and findings noted in VA treatment records dated between 2006 and 2011.  

The November 2006 VA examiner noted the Veteran's complaints of congestion, sneezing, and secretions, which had occurred approximately once per month in the past.  The examiner indicated use of Flonase with good results.  The Veteran also indicated use of VICKS in the nostril area to alleviate congestion.  On examination, the examiner noted no headaches, and no perinasal, frontal, or maxillary tenderness.  The examiner did note nasal congestion and secretions.  The examiner also noted, based on x-ray evidence, left maxillary sinus disease, and hypertrophy of the nasal turbinates.  The examiner noted no prescription of antibiotic treatment for this disability.  The Veteran indicated no interference with his occupational functioning or daily activities.    

The June 2011 VA examiner noted the Veteran's statements that he had occasional dull and painful sensation in the frontal region of his sinus, and that he had occasional foul-smelling odor after sneezing.  The Veteran indicated no breathing difficulty, no purulent discharge, no speech impairment, no headaches, no crusting, no incapacitating episodes, and no non-incapacitating episodes.  The examiner indicated that the Veteran had watery discharge.  The Veteran indicated no interference with his occupational functioning or daily activities.  On examination, no polyps were noted.  The examiner noted no evidence of permanent hypertrophy or turbinates, or of nasal obstruction.  The examiner did note a mild septal deviation on the left.  As a diagnosis, the examiner found mild left maxillary sinus disease.  

Reviewing the treatment records for the entire initial rating period under appeal, the Board notes similar medical findings that the Veteran's sinus disease symptoms have been mild.  A treatment record dated in June 2007 noted "greenish" secretions from the nose and pain in the maxillary area with pressure.  An August 2007 treatment record noted headaches.  And the treatment records indicate use of allergy medication for the sinus disability.  However, the remainder of the VA treatment records, dated from September 2006 to May 2011, are either silent regarding the sinus disease, or expressly find the Veteran without symptoms.  Hence, in addition to the November 2006 and June 2011 VA reports, the VA treatment records do not indicate that the criteria for a 30 percent rating under DC 6513 have been approximated here - i.e., the evidence does not indicate incapacitating episodes, use of antibiotic treatment, or multiple non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  

As the Veteran is competent to offer evidence regarding symptoms he may experience related to his nasal disorder, the Board has reviewed his statements of record for relevant evidence.  See Layno, supra.  However, the Veteran has not provided statements that detail the nature of his observable symptoms.  

For these reasons, a rating in excess of 10 percent has been unwarranted for left maxillary sinus disease for any period.  Because the preponderance of the evidence is against a higher rating for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for hypertension and sinus disease.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension and sinus disease are specifically contemplated by the respective schedular rating criteria, and no referral for extraschedular consideration is required.  

With regard to the Veteran's hypertension, the schedular rating criteria, noted under Diagnostic Code 7101, specifically provide for disability ratings based on blood pressure readings.  In this case, considering the lay and medical evidence, the Veteran's hypertension has been controlled by the use of medication, and has resulted in blood pressure readings showing diastolic pressure under 110, and systolic pressure under 200.  His symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

With regard to the sinus disease, the criteria specifically provide for ratings based on the presence of incapacitating episodes, headaches, pain, and purulent discharge or crusting, and on the use of antibiotic treatment.  The evidence has shown that the Veteran experiences mild symptomatology from sinus disease.  The evidence has not indicated more severe symptoms that are productive of incapacitating or non-incapacitating episodes.  Indeed, the Veteran's sinus disease directly corresponds to the schedular criteria for the 10 percent evaluation under Diagnostic Code 6513.  

Because the schedular rating criteria are adequate to rate hypertension and sinus disease, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met for either disability.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a major depressive disorder is granted.  

An initial rating in excess of 10 percent for hypertension is denied.  

An initial rating in excess of 10 percent for left maxillary sinus disease is denied.  


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a VA examination and opinion with regard to his claim for service connection for a lower back disorder.     

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2). 

In the present case, the Veteran contends that a current lower back disorder began during service.  The STRs indicate that the Veteran injured his lower back during reserve service.  A treatment record dated in June 1998 indicates that the Veteran injured his back when he fell in a hole.  The record indicates that he complained of back pain afterward.  STRs dated in the late 1990s indicate additional complaints of back pain, which the Veteran related to his June 1998 injury.  In the November 2006 VA compensation examination report of record, which was conducted soon after the Veteran's discharge from service, diagnoses of lumbosacral strain and lumbosacral degenerative joint disease are noted.  Moreover, VA treatment records dated until May 2011 have continued to note the Veteran's complaints of back pain.  

This evidence establishes that the Veteran has a current lower back disorder, was treated during service for symptoms of a lower back disorder, and that he has undergone a continuity of symptoms associated with a lower back disorder.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's claims to in-service symptoms, his post-service treatment, and his current lower back disorder.  See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, as indicated earlier, remand is warranted for the claim to a higher initial rating for a psychiatric disorder.  In October 2009 and September 2011 decisions, the RO rated the Veteran's psychiatric disorder (PTSD) as 30 and 50 percent disabling, respectively.  The Veteran has filed a timely NOD against the ratings assigned.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of this issue; therefore, issuance of a SOC is necessary with regard to the issue of a higher initial rating for the service-connected psychiatric disorder.  38 C.F.R. § 19.26 (2003); Manlincon, 12, Vet. App. 238.

Accordingly, the issues of service connection for a lower back disorder, and of a higher initial rating for a psychiatric disability, are REMANDED for the following action:

1.  Afford the Veteran a VA compensation examination to address the causation or etiology of the lower back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's chronic lower back disorder was incurred during or caused by active service.  In rendering the opinion, the examiner should specifically address the evidence of record documenting that the Veteran injured his back during service in June 1998.       

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's lower back disorder.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The RO/AMC should issue a SOC on the issue of a higher initial rating for a psychiatric disability, to include PTSD and depression.  See 38 C.F.R. §§ 4.14, 4.130 (2011).  The Veteran should be given an opportunity to respond. 

4.  Should the Veteran respond by submitting a timely substantive appeal on the issue of a higher initial rating for a psychiatric disability, to include PTSD and depression, the RO/AMC should return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


